 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     SCOTT WILLIAM THOMAS,                           CASE NO. C17-5417 BHS-TLF
 8
                             Plaintiff,              ORDER ADOPTING REPORT
 9          v.                                       AND RECOMMENDATION

10   DEPARTMENT OF CORRECTIONS,
     et al.,
11
                             Defendant.
12

13
            This matter comes before the Court on the Report and Recommendation (“R&R”)
14
     of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 24. The Court
15
     having considered the R&R and the remaining record, and no objections having been
16
     filed, does hereby find and order as follows:
17
            (1)    The R&R is ADOPTED; and
18
            (2)    Defendants’ motion to dismiss, Dkt. 19, is GRANTED. Plaintiff’s claims
19
     against Defendant Department of Corrections (DOC) are DISMISSED with prejudice.
20
     Plaintiff’s claims against Defendants Brian Bowers and Robert Monger are DISMISSED
21
     without prejudice.
22


     ORDER - 1
 1         .

 2         Dated this 7th day of November, 2018.

 3

 4

 5
                                           ABENJAMIN H. SETTLE
                                            United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
